COOK, Judge
(dissenting):
I would sustain the exercise of military jurisdiction on the ground that the victim of the accused’s concealment of the stolen property was another serviceman and his property had been stolen from his quarters on base. See United States v. Moore, 1 M.J. 448 (1976) (Cook, Judge, concurring). As to the question of the witness’ immunity, the record indicates that he knew and understood he was to testify only to the truth as he knew it to be, not according to the text of a predetermined statement of his testimony, regardless of whether the representations of fact in it were true or false. Thus, the nature of the witness’ agreement for immunity is entirely different from that condemned in United States v. Gilliam (1974), 23 U.S.C.M.A. 4, 48 C. M.R. 260 (1974), and comfortably within that which we upheld in United States v. Garcia, 23 U.S.C.M.A. 403, 50 C.M.R. 285, 1 M.J. 26 (1975). I would, therefore, affirm the decision of the United States Air Force Court of Military Review.